     Case 5:18-cv-00208-FMO-KK Document 43 Filed 08/22/19 Page 1 of 2 Page ID #:334



1     Manuel Rodriguez Cardenas
2     15317 Seventh Street
      Victorville, CA. 92395
3
      (760)951-1106
4
      DEFENDANT, IN PRO SE
5

6

7
                               UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10    SAMUEL LOVE,                                 Case No.: 5:18-CV-00208-FMO-KK
11                Plaintiff,
12                                                 NOTICE OF ERRATA AS TO
      vs.                                          DOLLAR AMOUNT PLAINTIFF IS
13
                                                   REQUESTING REFERENCED IN
14    MANUEL R CARDENAS,                           DEFENDANT CARDENAS’ MOTION
15                Defendant                        TO DISMISS, AND CASE NUMBER
                                                   REFERENCED IN DESCRIPTION OF
16
                                                   DEFENDANT CARDENAS’ MOTION
17                                                 TO DISMISS (DOC. 42, FILED
18
                                                   08/22/2019)

19

20                Please take notice that on Defendant Cardenas’ Notice of Motion and
21
      Motion to Dismiss Plaintiff’s Complaint Pursuant to FRCP 12(B)(1), Document
22

23    42, filed on 08/22/2019, the dollar amount referenced from Motion for Relief (Doc.
24
      31, filed 06/28/2019) was entered in page 8, as $25.802.50, and the correct amount
25

26    that should have been noted is $25,802.50.
27                Also, the description of the document was erroneously entered as
28
      NOTICE OF ERRATA

                                              1
     Case 5:18-cv-00208-FMO-KK Document 43 Filed 08/22/19 Page 2 of 2 Page ID #:335



1                 “First NOTICE OF MOTION AND MOTION to Dismiss Case 5:18-
2
      cv-00208-FMI-KK”and therefore, reflects on the Full docket text for document
3

4     42 in that same manner. The correct Case Number in the description should be
5
      5:18-cv-00208-FMO-KK.
6

7

8     Dated: August 22, 2019               By: /s/ Manuel R Cardenas
9                                          Manuel R Cardenas, Defendant in Pro Se
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF ERRATA

                                             2
